Citation Nr: 1819137	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for schizophrenia.

2.  Entitlement to an initial rating greater than 30 percent for migraine headaches.

3.  Entitlement to an initial rating greater than 10 percent for chronic lumbar spine strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2015, the Board remanded the above matters for additional development and readjudication.  The RO substantially complied with the Board's instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).

To the extent the record contains relevant evidence not yet considered by the agency of original jurisdiction (AOJ), the Veteran waived AOJ consideration of the evidence in January 2018.  Therefore, the Board may proceed to the merits without further remand.  38 C.F.R. § 20.1304(c).  The Veteran's attorney also submitted a brief in support of her appeal in January 2018, along with the additional evidence.


FINDINGS OF FACT

1.  Prior to November 27, 2017, Veteran's service-connected schizophrenia was manifested by occupational and social impairments with reduced reliability and productivity due to such symptoms as: chronic sleep impairment; anxiety; memory impairments; impaired judgment; disturbances of motivation and mood (e.g., depression); difficulty in establishing and maintaining effective work and social relationships; some neglect of grooming and personal hygiene; and intermittent, but not persistent, auditory or visual hallucinations.

2.  Beginning November 27, 2017, the evidence is in equipoise regarding whether the Veteran's service-connected schizophrenia was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); an inability to establish and maintain effective relationships; and recurring auditory and visual hallucinations.

3.  Prior to April 13, 2017, the Veteran's service-connected migraine headaches were manifested by migraines occurring once per month or less often and the headaches were not productive of severe economic inadaptability.

4.  The evidence first indicates as of April 13, 2017, that the Veteran's service-connected migraine headaches were manifested by completely prostrating headaches that occurred once per month, last a week or more, and are productive of severe economic inadaptability.

5.  The Veteran's service-connected back disability is manifested by limitation of motion of the thoracolumbar spine of 80 degrees forward flexion and a combined range of motion is 220 degrees.  The Veteran does not have intervertebral disc syndrome (IVDS) or any other neurological abnormalities associated with the back condition.

6.  Prior to April 13, 2017, the greater weight of the evidence is against finding that the Veteran's service-connected disabilities rendered her unable to obtain or maintain gainful employment.

7.  The evidence is in equipoise regarding whether the Veteran's service-connected disabilities render her unable to obtain or maintain gainful employment as of April 13, 2017.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for schizophrenia were not met prior to November 27, 2017.  38 U.S.C.A. § 1155  (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9201 (2017).

2.  The criteria for a disability rating of 70 percent, but no higher, for schizophrenia were met beginning November 27, 2017.  38 U.S.C.A. § 1155  (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9201 (2017).

3.  The criteria for an initial disability rating greater than 30 percent for headaches have not been met prior to April 12, 2017.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for a disability rating of 50 percent, but no higher, for headaches have been met beginning April 13, 2017.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

5.  The criteria for a rating in excess of 10 percent disabling for the Veteran's back disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

6.  The criteria for a TDIU have not been met for the period prior to April 13, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2017).

7.  The criteria for a TDIU have been met as of April 13, 2017.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Increased Rating:  General Principles

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.

VA has considered the level of the veteran's impairment throughout the entire period on appeal, including the propriety of staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

II.  Increased Rating:  Schizophrenia

The Veteran seeks an initial rating in excess of 50 percent disabling for her service-connected schizophrenia.

The Veteran currently receives a 50 percent rating for schizophrenia under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Medical Evidence

The Veteran underwent a VA examination in July 2010 at which she endorsed symptoms including hyperarousal, nightmares, intrusive thoughts, and exaggerated fears for her safety.  She experienced general agitation and irritability.  There was no evidence of obsessive or ritualistic thoughts or behaviors.  She denied panic attacks.  Her speech was normal in volume, but slightly pressured.  The examiner indicated that there was no evidence of delusions or hallucinations and the Veteran denied suicidal and homicidal ideation.  The examiner diagnosed PTSD.

In May 2011, the Veteran underwent another VA examination.  The examiner diagnosed schizophrenia (by history) based on information unavailable at the time of the prior July 2010 VA examination.  The examiner noted a history of symptoms had been reported as depressed mood, insomnia, fatigue, and anhedonia.  The Veteran had a history of impulsive behaviors and "possibly psychotic features."  She reported occasionally hearing voices.  She also endorsed cutting and self-injurious behaviors.  The Veteran's treatment records included her description of several delusional experiences and hallucinations regarding her spiritual guide (an "alter ego...from whom she occasionally heard voices").

The April 2017 VA Examination resulted in diagnoses of schizophrenia and gender dysphoria.  The examiner was able to separate the symptoms attributable to each.  The Veteran's service-connected condition included symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene.  She also had intermittent auditory and visual hallucinations (e.g., hearing voices telling her to scream at her brother).  The examiner opined that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

A November 2017 Disability Benefits Questionnaire (DBQ) completed by a private psychologist indicates a diagnosis of schizophrenia, paranoid type.  The private psychologist indicated that the Veteran's schizophrenia resulted in total occupational and social impairment.  The private psychologist noted that she currently lives with her dad and brother, is withdrawn and isolated from others, has paranoid delusions, is "suspicious of others and diminished participation in most social activities."  The DBQ indicates "a progressive history of increased symptoms which include paranoid delusions and auditory and visual hallucinations, mood and motivation disturbances, chronic sleep problems, daily living and work impairment.  Her other stressors were noted as divorce, inability to maintain a healthy relationship, death of her stepmother in 2009, inability to work and resulting financial strain.  The private psychologist indicated that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, for example, retention of only highly learned material while forgetting to complete tasks; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked periods of violence; persistent delusions or hallucinations; grossly inappropriate behavior; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The private psychologist indicated that the Veteran was not capable of handling her financial affairs and required the assistance of her father and brother to adequately manage them.

Treatment records for the period document appropriate grooming and hygiene, cooperative behavior, good eye contact, euthymic mood and affect, but no suicidal or homicidal ideation.  She did have evidence of a thought disorder, but, by November 2010, her VA treating psychiatrist indicated that it was not interfering with her "level of functioning."  From November 2010 through, at least, April 2015, treatment records indicate that her symptoms remained similar to those described in the 2010/2011 VA examination and addendum.  During this period, she repeatedly denied suicidal ideation, delusions, and hallucinations, and she generally presented with adequate hygiene and had "fair" judgment and coherent thought processes.  See November 2010 VA Mental Health Note; February 2011 VA Mental Health Note (some paranoia, mood good, judgment fair, thought processes coherent, memory intact, insight poor, denied delusions or hallucinations; "She is maintaining daytime activities despite [some paranoia] and doing well in school."); August 2012 VA Mental Health Note; August 2013 VA Mental Health Note (denied audio/visual hallucinations, some sleep problems, denied suicidal or homicidal ideation, "manageable" anger; "really depressed"); November 2013 VA Mental Health Note (mood fine, affect appropriate and congruent with mood, thought processes linear and organized, insight and judgment fair, no delusional belief elicited, no evidence of overt psychosis or manic symptoms, denies suicidal ideation or homicidal ideations, plans, attempt or death wishes, reports memory problems); November 2013 VA Emergency Department Note (denies depression, memory loss, stress, suicidal or homicidal ideation, agitation, panic-anxiety, personality change, hallucinations, mania, or stress); September 2014 VA Mental Health Note (mood stable with affect incongruent to conversation at times, denied suicidal or homicidal ideation, normal speech, thoughts clear and concise, judgment and insight were fair, attire appropriate); April 2015 VA Mental Health Note (casually dressed, appropriately groomed, mood pleasant, affect congruent, speech within normal limits, thought processes coherent, insight and judgment intact, no psychosis, no suicidal or homicidal ideation).

Analysis

The Board finds that the above evidence supports a rating of 70 percent disabling as of April 14, 2017 (the date of the April 2017 VA Examination which first indicated symptoms most closely approximating the 70 percent rating).  The evidence does not support granting a rating in excess of 50 percent prior to that date or a rating in excess of 70 percent after that date.

Prior to April 14, 2017, the Veteran's symptoms did not include the sorts of symptoms that would justify either a 70 or 100 percent rating.  Her primary symptoms most closely resembled the 50 percent criteria, which includes such symptoms as panic attacks more than once a week, impairment of short-term memory, difficulty establishing and maintaining work and social relationships, and some depression (e.g., disturbances of motivation or mood).  Of the 70 percent criteria, the Veteran did not exhibit the listed symptoms during that period (e.g., she had slightly pressured speech, but not illogical, obscure, or irrelevant; she had depression and hypervigilance, but not near continuous panic or depression affecting her ability to function independently, appropriately and effectively).  Moreover, her overall level of functioning more closely resembled the 50 percent criteria of "occupational and social impairment with reduced reliability and productivity" with "difficulty," rather than an "inability", to establish and maintain effective work and social relationships.  The evidence indicates that, despite some trouble, she has maintained relationships with her father and brother during this period and she was able to obtain an undergraduate degree in business administration.

The most significant symptom during this period was the Veteran's report of hearing voices and speaking with her "alter ego."  Despite these self-reports by the Veteran, her treatment providers and the VA examiners failed to indicate that she had "persistent delusions or hallucinations", and otherwise tended to indicate that the Veteran's report of hearing voices did not have the sort of impact on her social and occupational functioning contemplated by the 70 or 100 percent rating criteria.  For example, the treatment records routinely indicate that she did not exhibit signs of delusions or hallucinations and that the Veteran denied hallucinations and delusions.  Even as late as April 2017, the records indicate that there were no more than intermittent auditory and visual hallucinations.  These symptoms, though of the type listed in the 100 percent criteria, did not have the severity or functional impact that would warrant a rating in excess of 50 percent.

The records also contain documentation of the Veteran's report of cutting and self-injurious behavior.  No treatment provider or VA examiner indicated that the Veteran was a danger to herself or others, despite these reports.  More importantly, no competent medical evidence prior to November 2017 indicates that the reported cutting and self-injurious behavior resulted in the sort of occupational or social impairments that would warrant a rating in excess of 50 percent.

For example, the April 2017 VA examination did not result in findings that differed dramatically from the previous medical evidence.  However, the examiner noted that the Veteran reported greater symptoms since 2015 when she obtained her bachelor's degree in business administration and that she reported additional symptoms that "have not been consistently reported in recent mental health notes."  The examiner implied that the Veteran may be over reporting symptoms, but noted that her diagnosis was consistent with, at least, episodic increases in symptoms that would have significant functional effects.  The examiner also noted neglect of personal hygiene and appearance, symptoms included in the 70 percent criteria.  Even giving some credit to those reports and in the presence of other symptoms (e.g., neglect of hygiene, significant anxiety, etc.), the examiner indicated that the Veteran had "difficulty" rather than an "inability" to establish and maintain effective work and social relationships and that the overall occupational and social impairments resulted in reduced reliability and productivity.  This finding is supported by her educational attainment over this period and her continuing, supportive relationship with her brother (e.g., the Veteran reported difficulty being apart from her brother and she relied on him to assist her with school and managing her finances).

The Veteran has submitted the results of a private examination conducted November 27, 2017, and a Disability Benefits Questionnaire based on that examination.  The examiner indicated symptoms not detected or reported by prior examiners and a level of functioning well below that described by the other competent medical evidence of record.  For instance, the Veteran reported significant auditory hallucinations that the private psychologist described as persistent delusions or hallucinations; the Veteran reported what the private psychologist determined were suicidal and homicidal ideations occurring "every other day."  To a significant extent, the Board finds that the stark differences between the private psychologist's report and the prior medical evidence regarding the severity of symptoms and functional impairments constitute a difference of opinion which the Board must resolve.  As noted above, to the extent the private psychologist's opinion is that these symptoms have been present and have resulted in "total occupational and social impairment" throughout the period on appeal (or at any time predating the report), those clinical judgments are significantly different from all prior competent medical opinions.  The Board finds the contemporaneous medical evidence and opinions more convincing than the private psychologist's report regarding the Veteran's symptoms and impairments prior to November 2017.  In his narrative summary, the private psychologist notes some of the prior records, but does not explain why he believes, if in fact he does, that the severe symptoms he describes were present but not previously noted by competent medical professionals.  The Board assigns very little probative weight to the private psychologist with respect to the severity of symptoms and impairments prior to November 2017.

For the foregoing reasons, the Board finds that the evidence is against granting a rating in excess of 50 percent for the Veteran's service-connected schizophrenia prior to November 27, 2017.

The November 27, 2017, private examination provides some evidence for an increase in the severity and impact of the Veteran's psychiatric symptoms.  The Board finds that the November 2017 DBQ and psychologist's report place the evidence in equipoise regarding whether a 70 percent rating is appropriate as of that date.  Therefore, a 70 percent rating, but no higher, will be granted as of November 27, 2017.

However, the Board will not grant a total rating, the only higher schedular rating for service-connected schizophrenia.  While the private psychologist opines that the Veteran has had total occupational and social impairment due to symptoms such as suicidal and homicidal ideation, persistent delusions or hallucinations, grossly inappropriate behavior, and speech intermittently illogical, obscure, or irrelevant, these findings are in stark contrast to the VA examiner's observations and opinions provided in April of the same year and, in addition, the records cited by the private psychologist do not tend to support these findings.  Instead, the findings appear to be based primarily on the Veteran's and her family's report of symptoms.  The April 2017 VA examiner noted indications of over reporting by the Veteran and the Board finds the VA examiner's discussion persuasive on this point.  Moreover, the private psychologist did not indicate that there was a recent worsening of symptomatology, particularly since the April 2017 VA examination, rather his report represents a difference of opinion that the Board will resolve.

The opinion regarding total occupational and social fails to engage with several significant facts, including the Veteran's completion of her bachelor's degree in 2015, her close relationship with family members (such that "she always needs her brother and father near her", but doesn't acknowledge the VA examiner's observation that she did not exhibit stress when away from her brother during the April 2017 examination).  The April 2017 VA examiner's opinion is more convincing because it does account for the medical evidence, the Veteran's educational history, her self-reported history of reliance on her brother and father, and the indications that there is some over reporting of symptoms.  The November 27, 2017, report of the private psychologist fails to discuss the significance of a number of these factors, including the absence of prior reports of suicidal and homicidal ideation, the Veteran's close relationship with family members, her apparent over reporting of her need for them to be immediately present, her ability to complete a bachelor's degree as recently as 2015, and prior opinions that the Veteran does not have persistent hallucinations or delusions.  These gaps in the rationale of the private psychologist's November 2017 report reduce the probative value of his opinions.

The Board finds, however, that the November 2017 report does place the evidence in equipoise regarding whether a 70 percent rating is appropriate beginning in November 2017.  See Gilbert, 1 Vet.App. at 53-56.  The Board grants a 70 percent rating, but no higher, effective November 27, 2017.

III.  Increased Rating:  Migraine Headaches

The Veteran seeks an initial evaluation in excess of 30 percent disabling for migraine headaches.

Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has issued a precedent decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court interpreted the phrase as follows: "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)). In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.  at 445.

The most relevant medical evidence regarding the severity of the Veteran's migraine headaches consists of the VA examinations evaluating the condition for rating purposes.  

In the July 2010 VA examination, the Veteran reported daily headaches with incapacitating headaches "once every 2-3 months."  When she gets migraines, she has to lie down in a quiet, dark room.  She has photosensitivity and phonosensitivity.  She described the pain as a 6-7 on a 10 point scale.  She has nausea and vomiting with the headaches.

In an April 2017 VA examination, the Veteran reported "moderate headaches every other day" and "severe migraine headaches once a month lasting for a week."  The examiner noted that the Veteran had nausea, photosensitivity, and phonosensitivity.  The headaches typically last more than two days.  The examiner indicated that the Veteran had characteristic prostrating attacks "with less frequent attacks", otherwise failing to specify the frequency of the prostrating migraines.  The examiner opined that the Veteran's "very prostrating and prolonged attacks of migraines/non-migraine pain [was] productive of severe economic inadaptability."  The examiner noted that the headache condition does impact the Veteran's ability to work, stating: "Severe monthly headaches caused work's absenteeism about 1 week per month."

The two examinations indicate a progression in severity of the Veteran's condition, as she has indicated in prior filings.  The July 2010 VA examination is entirely consistent with the 30 percent criteria.  In fact, the frequency of the prostrating attacks (once every two months) is consistent with the 10 percent criteria.  However, the Veteran did report daily headaches of significant severity.  Moreover, as noted in the August 2013 rating decision granting an increased rating, treatment records show complaints of daily headaches with light, sound, and smell sensitivity as well as more severe headaches occurring about once per month.  The Board finds that the Veteran's headaches during this initial period warranted an evaluation of 30 percent, but no higher.

A higher 50 percent rating was not warranted during this initial period because the record does not indicate "completely prostrating and prolonged" headaches that resulted in "severe economic inadaptability" during that period.  Rather, the frequency began as once every two or three months increasing to once per month which meets, but does not exceed, the criteria for a 30 percent rating.  A rating higher than 30 percent for the initial period is not warranted on this record.

The April 2017 VA examination contains findings that exceed those in the 30 percent criteria, but do not fully meet the 50 percent criteria.  For example, the Veteran's prostrating headaches occur roughly once per month, which is the frequency typical for a 30 percent rating.  However, the attacks last more than two weeks (the Veteran reports a duration of a week) and the examiner specifically opined that the headaches are productive of severe economic inadaptability.  While the headaches may not meet the "very frequent" portion of the criteria, they are "completely prostrating and prolonged attacks productive of severe economic inadaptability."  The issue is which rating is more closely approximated.  Giving the Veteran the benefit of the doubt, the findings of the April 2017 VA examiner support awarding a 50 percent rating.  The higher rating should be assigned as of April 13, 2017, the date of the examination, because that is the earliest date from which it can be ascertained that an increase occurred.

A 50 percent rating is the highest schedular rating.  No higher rating is warranted on the evidence of record as the Veteran's symptoms and functional impact closely align with the 30 percent and 50 percent criteria.  There are not any additional or unusual symptoms or functional impacts that would warrant assignment of any higher rating than that contemplated by the rating schedule.

Consequently, a rating in excess of 30 percent for service-connected migraine headaches is denied from the effective date of service connection through April 12, 2017.

A 50 percent rating, but no higher, is granted for the period beginning April 13, 2017.  Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).

IV.  Increased Rating:  Low Back

The Veteran claims entitlement to an initial rating in excess of 10 percent for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45; see also 38 C.F.R. § 4.59.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  The Formula provides, in relevant part, the following ratings:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS) is evaluated other criteria, but, as further explained below, the Veteran has not had IVDS, so those rating criteria are inapplicable.

The Veteran underwent a VA examination in July 2010 at which she reported daily back pain that was sharp, aching, throbbing, and stabbing.  She reported limitations on standing, walking, sitting, going up stairs, and lifting.  She said she could not run more than 1/2 a mile or stand more than 30 minutes to one hour.  She had no physician directed bed rest or incapacitating episodes of lower back pain within the past year.  The examiner diagnosed a chronic lumbosacral strain.  Physical examination revealed normal posture, no spasms, no tenderness to palpation of paraspinal process, negative straight leg test, and normal strength.  Range of motion was to 90 degrees with no pain after three repetitions.  The examiner noted "no DeLuca" with repetitive movement.  She had extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  Her combined range of motion was 270 degrees.  X-rays of her spine were normal.  The examiner indicated the spine had no effects on her ability to function in her usual occupation.

In April 2017, the Veteran again underwent a VA examination.  The examiner diagnosed degenerative arthritis of the spine and noted subjective complaints of increased pain, especially with prolonged walking or standing.  The Veteran did not report flare-ups or functional loss of functional impairment of the spine.  Range of motion testing revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Combined range of motion was, therefore, 220 degrees.  The examiner noted pain on the examination, but that the pain did not cause functional loss.  The Veteran was able to perform repetitive use testing, but there was no additional loss of function or range of motion.  The Veteran did not have guarding or muscle spasm.  The spine condition resulted in disturbance of locomotion and interference with standing.  Muscle and sensory findings were normal.  The Veteran did not have radiculopathy or any other neurological abnormalities associated with the condition.  She did not have IVDS.  The examiner opined that occupations requiring prolonged standing for more than 5 minutes or walking for more than 500 feet are limited by lower back pain and that sedentary work would be mildly affected by low back pain.

Treatment records do not reveal more serious limitations of motion, other symptoms, or functional impact of the service-connected back condition.

The above ranges of motion warrant, at most, a 10 percent rating.  The Veteran does not have neurological abnormalities associated with the condition or other symptoms that would warrant a rating greater than 10 percent.  In her most recent submissions, the Veteran has not provided any evidence or argument supporting a rating in excess of 10 percent.  The Board's review of the record reveals no evidence that warrants granting a higher evaluation.

The evidence is not in equipoise; rather the greater weight of it is against the Veteran's claim.  Entitlement to an evaluation in excess of 10 percent disabling for a service-connected back disability is denied.


V.  TDIU

The Veteran asserts entitlement to a total disability rating based on individual unemployability.  See July 2012 Application for TDIU.

Here, the Veteran has had a combined disability rating of 70 percent or higher since May 2010 (specifically, the day after her discharge), so she met the schedular rating criteria throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question then is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b).

With respect to work history, the Veteran's July 2012 Application for TDIU indicated no post-discharge employment.  The Veteran has since indicated that she has not worked at all since her discharge from the military.  See, e.g., November 2017 Private Psychologist Report; November 2017 Private Vocational Rehabilitation Assessment; May 2016 Application for TDIU.

The Veteran reported one (1) year of college education on her July 2012 Application for TDIU.  However, subsequent records indicate that she earned her four year college degree in business administration in 2015.  See April 2017 VA Examination (psychiatric); May 2016 Application for TDIU (indicating college attendance from 2011 to 2015).

In April 2017, the Veteran underwent VA examinations with respect to her service-connected disabilities.  Importantly, the April 2017 VA examination with respect to migraines indicated that her condition was productive of severe economic inadaptability.  The other April 2017 VA examiners opined that her lumbar spine condition significantly limited her ability to do physical labor (prior evidence indicates that her right ankle disability also has some impact on her ability to perform physical labor) and her psychiatric condition had a significant impact on her occupational functioning (reduced reliability and productivity).  Moreover, the record contains the November 2017 private opinions that the Veteran was unemployable by that time.

This evidence establishes that, as likely than not, the combination of the Veteran's service-connected conditions rendered her unemployable by April 2017, so the TDIU claim will be granted.  For reasons that will be discussed below, however, the Board finds that the Veteran was not rendered unemployable prior to April 13, 2017 (the date of her most recent VA examination for migraine headaches which showed the condition had worsened).

The medical opinions of record prior to April 13, 2017, are against the Veteran's claim of unemployability due to service-connected conditions.  Prior to April 13, 2017, the Veteran was service-connected for schizophrenia (rated 50 percent disabling), a right ankle disability (rated 10 percent disabling), a back disability (rated 10 percent disabling), and migraine headaches (rated 30 percent disabling).

The July 2010 and May 2011 VA (psychiatric) examinations did not result in employability opinions, but, as discussed above, the evaluations indicated that her psychiatric symptoms resulted in reduced reliability and productivity rather than rendering her unable to obtain or maintain employment.

The report on the July 2010 VA examination (general medical) contains discussion of each of the Veteran's non-psychiatric service-connected conditions.  With respect to her right ankle, the examiner opined that she had no limitations on walking or standing, but was unable to run more than one half of a mile.  Her back disability resulted in no limitations walking, sitting, going up stairs, or lifting; however, it prevented her from running more than one half of a mile or standing more than 30 minutes to one hour.  She experienced daily headaches, with incapacitating migraines once every 2-3 months.

The record contains an October 2013 medical opinion which indicates that the Veteran's service-connected disabilities did not prohibit gainful employment.  See October 2013 VA Examination.  However, the opinion contains an insufficient rationale to warrant any probative value.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

As part of her claim for Social Security benefits, the Veteran was found not disabled in June of 2016.  However, the Board assigns this determination no weight as it was based, in significant part, on the lack of evidence regarding the severity of her conditions due to the Veteran's failure to cooperate.

The record also contains the November 2017 retrospective opinions of the private psychologist and the private vocational consultant.  

The private psychologist opined that the Veteran suffered debilitating symptoms of schizophrenia from May 2010 to the present which "prevent her from sustaining any form of gainful employment activity."  He noted various symptoms, including irritability, anxiety, "mild, short-term memory problems", low motivation and energy, and suicidal and homicidal ideations.  Importantly, prior providers and VA examiners did not find that these and the other symptoms the private psychologist notes had the severity of impact on her functioning as surmised by the private psychologist.  The Board finds the contemporaneous medical evidence and opinions more persuasive than the private psychologist's retrospective opinion.  The contemporaneous records document the Veteran's complaints and her functional abilities at those times, rather than the retrospective opinion years later based on her recollections which are not entirely accurate (as they contrast with the contemporaneous records).

Moreover, the opinion is based in significant part on her report of symptoms (suicidal and homicidal ideation) that were consistently found not to be present from 2010 through April 2017.  Therefore, these symptoms, not being present, would not have had contributed to occupational impairment during the time period prior to April 2017 as described by the private psychologist.  The private psychologist's opinion is also based in significant part on evidence regarding the impact of schizophrenia, generally, as described in medical literature.  However, as discussed above, the contemporaneous medical records and prior opinions did not find, for example, that the Veteran exhibited persistent hallucinations and/or delusions that would have rendered her incapable of obtaining and maintaining employment.

The private psychologist ultimately concluded that "this veteran's symptoms are certainly severe enough to disable and preclude her from sustaining substantial, gainful employment activity up to and from the date of her initial claim (5/26/2010) and continues uninterrupted through the present time." (emphasis supplied)  The psychologist's conclusion is not persuasive given that multiple medical professionals have come to the opposite conclusion and the Veteran has demonstrated sufficient functioning to, for example, finish a baccalaureate degree in business administration in roughly four years after 2010.  The private psychologist mentions the college degree in summarizing the 2017 VA examiner's findings, but otherwise fails to engage with the fact of this significant accomplishment in a period (2011-2015) when the private psychologist opined that her symptoms were severely disabling and would prevent her from employment (e.g., opining she had total occupational and social impairment).  The private psychologist failed to adequately explain why he disagrees with the contemporaneous opinions of prior examiners and treaters regarding the Veteran's level of functioning and severity of symptoms and to explain why he discounts her actual demonstrated functioning, as shown by her completion of a college degree.  These failures render the probative value of the retrospective portion of the opinion essentially nil.  Nieves- Rodriguez, 22 Vet. App. at 304.

The record also contains a 2017 retrospective opinion by a private vocational consultant.  The private consultant's opinion relied heavily on the 2017 opinions of the VA examiner (psych) and the private psychologist.  This evidence relates primarily to functioning in 2017 (as discussed above), rather than functional abilities from 2010 through 2016.  This reduces the probative value of the retrospective aspect of the opinion.  Also, as with the private psychologist, the private consultant acknowledges the Veteran's ability to obtain a bachelor's degree, but she fails to discuss why the functional abilities that allowed her to complete a degree in business administration would not be transferrable to some sort of gainful employment (including telework or sedentary work with limited interpersonal interactions).  This inadequacy in the rationale substantially reduces the probative value of the retrospective portion of the consultant's opinion.  Nieves- Rodriguez, 22 Vet. App. at 304.

In summary, the most probative and competent evidence of record indicates that the Veteran had the functional ability and educational skills to obtain and maintain gainful employment during the period from her discharge until the April 2017 VA examinations.  While the exact onset of her unemployability is, obviously, uncertain, the April 13, 2017, VA examinations provide the first evidence establishing her unemployability.  Therefore, entitlement to TDIU is denied for the period prior to April 13, 2017.

In conclusion, the evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities have rendered her unemployable beginning no earlier than April 13, 2017.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, her claim of entitlement to TDIU is denied for the period prior to April 13, 2017.  Her claim of entitlement to TDIU is granted effective April 13, 2017.

The Board notes that, with respect to the period beginning April 13, 2017, it is the combination of her physical and mental disabilities, rather than any single disability that renders the Veteran unemployable.  Consequently, although the Board has considered entitlement to special monthly compensation (SMC), it is not warranted on this record.  See Bradley v. Peake, 22 Vet.App. 280, 293-94 (2008); 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

VI.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to an initial rating greater than 50 percent for schizophrenia for the period prior to November 27, 2017, is denied.

Entitlement to a rating of 70 percent disabling, but no higher, for schizophrenia beginning November 27, 2017, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating greater than 30 percent for migraine headaches or the period prior to April 13, 2017, is denied.

Entitlement to a rating of 50 percent disabling, but no higher, for migraine headaches or the period prior to April 13, 2017, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating greater than 10 percent for chronic lumbar spine strain is denied.

Entitlement to TDIU prior to April 13, 2017, is denied.

Entitlement to a TDIU is granted effective April 13, 2017, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


